Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 4, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145482 & (22)(23)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 145482
                                                                     COA: 308417
                                                                     Calhoun CC: 2010-002920-FH
  JOSEPH JEREMY JOHNSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 18, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motions for
  appointment of counsel and to remand are DENIED.

        VIVIANO, J., not participating.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 4, 2013                       _________________________________________
         p0225                                                                  Clerk